Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,7-9,12-18,20 are rejected under 35 U.S.C. 103 as being unpatentable over Chandana et al (10,291,638) in view of Official Notice. 
With respect to claims 1,18,20, Chandana discloses a computer-implemented method for anomaly handling in a service provider system (Abstract, “the cloud security system and method implements threat detection for users, cloud service providers”), the computer-implemented method comprising: detecting an anomaly condition in the service provider system based on one or more affected user activity data items associated with the service provider system (col 6, lines 5-20, “In the present description, a threat in the cloud usage activity refers to security incidents and other potential or actual risks to the enterprise resulting from the use of the cloud based services. The threat detection system 80 may apply one or more heuristics to the cloud usage activity event stream to determine if certain user cloud usage activity should be deemed a threat or a security risk to the enterprise's data. In some embodiments, the threat detection system 80 may generate alerts or reports of the detected threats or anomalies”); determining one or more affected user profiles, wherein each affected user profile of the one or more affected user profiles is predicted to experience the anomaly condition (col 6, lines 17-20, “In embodiments of the present invention, the threat detection system 80 is capable of identifying cloud usage activities that may be potential security threats. In particular, the threat detection system 80 identifies security incidents or anomalies in the cloud activity of a particular user based on deviation from a typical user behavior”); 
determining, for each (col 6, lines 17-20, “identifies security incidents or anomalies in the cloud activity of a particular user based on deviation from a typical user behavior”) of one or more first affected user profiles of the one or more affected user profiles (col 2, lines 46-51, “More specifically, the cloud security system and method of the present invention identifies security incidents or anomalies in the cloud activity of a particular user based on deviation from a typical user behavior. As such, an accurate user behavior model for each user is needed to ensure effective and reliable threat detection”), one or more affected user intentions based on one or more first user activity data items associated with the first affected user profile, wherein the one or more first user activity data items associated with the first affected user profile are selected from the one or more affected user activity data items (col 7, lines 40-50, “According to embodiments of the present invention, the threat detection model estimation system 70 performs cloud usage user behavior analysis to generate generalized user behavior models for user groups including users with similar user behavior. With the user behavior models generated for a number of user groups, the threat detection model estimation system 70 may then match a user with sparse or limited cloud activity data for any reason to a user group based on common cloud activity attributes”).
Chandana discloses generating alerts or reports to the effect users (fig. 1). Chandana does not explicitly disclose generating a support communication as claimed. Since applicant does not explicitly disclose the claimed support communication, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the “alerts or reports” of Chandana could be considered as the claimed support communication. Further the Official Notice is taken that the claimed support communication would have been known. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chandana with the known support communication to provide helps to the users.

With respect to claim 7, Chandana discloses wherein determining the one or more affected user profiles comprises: determining, based on each affected user activity data item of the one or more affected user activity data items, an affected user profile identification for the affected user activity data item (col 6, lines 5-20, “In the present description, a threat in the cloud usage activity refers to security incidents and other potential or actual risks to the enterprise resulting from the use of the cloud based services. The threat detection system 80 may apply one or more heuristics to the cloud usage activity event stream to determine if certain user cloud usage activity should be deemed a threat or a security risk to the enterprise's data. In some embodiments, the threat detection system 80 may generate alerts or reports of the detected threats or anomalies”); and determining, based on each unique affected user profile identification In some examples, the cloud activity monitoring system processes the user activity logs by parsing the activity logs, identifying the cloud service provider, the tenant and the user, such as based on a cloud service provider ID, a tenant ID, and a user ID”) for an affected user activity data item of the one or more affected user activity data items, an affected user profile of the one or more affected user profiles.

With respect to claim 8, Chandana does not disclose determining the affected user profile identification for the affected user activity data item based on the first pixel data. The Official Notice is taken that determining the affected user profile identification for the affected user activity data item based on the first pixel data, would have been known. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chandana by determining the affected user profile identification for the affected user activity data item based on the first pixel data for using the system in different environment.

With respect to claim 9, Chandana discloses wherein determining the one or more affected user profiles comprises: determining, based on each unique affected user profile identification for an affected user activity data item of the one or more affected user activity data items, a communication account for the unique affected user profile identification (col 5, lines 65-67, “In some examples, the cloud activity monitoring system processes the user activity logs by parsing the activity logs, identifying the cloud service provider, the tenant and the user, such as based on a cloud service provider ID, a tenant ID, and a user ID”); and modifying the affected user profile for each unique In practice, a threat detection threshold is set for each user of the cloud security system 50 and the cloud activity threat detection system 80 identifies anomalies by comparing the cloud usage activity information of a user to the user's threat detection threshold. Alternately, one or more threat detection criteria are established for each user of the cloud security system 50 and the cloud activity threat detection system 80 identifies anomalies by checking the cloud usage activity information of a user against the user's threat detection criteria. The user's threat detection threshold or criteria is derived from the model coefficients describing the user behavior model of the user as applied to the prior cloud usage data of the user”).

With respect to claim 12, Chandana discloses determining the one or more affected user intentions (col 2, lines 50-56, “The user behavior model describes what cloud activity behavior is considered normal for a user and what cloud activity behavior is considered not normal for the user. Cloud activity behavior that is not normal may be a threat to the enterprise or to the cloud service provider”) for a first affected user profile of the one or more affected user profiles further comprises: for each first user activity data item of the one or more first user activity data items associated with the first affected user profile, determining one or more item properties; and processing each one or more item properties associated with a first user activity data item of the one or more first user activity data items using a first predictive engine to determine the one or more affected user intentions for the first affected user profile (col 2, lines 63-67, “The user behavior model establishes the threshold against which abnormal cloud activity, indicative of threats or anomalies, of a particular user can be detected”).

With respect to claim 13, Chandana discloses the first predictive engine is associated with one or more trainable parameters; and at least one trainable parameter of the one or more trainable parameters is trained using historical data indicating conclusions about past user interactions with the service provider system (col 2, line 65 – col 3, line 5, “The user behavior model for a user is derived from the cloud activity data of the user observed overtime. When the user's behavior changes over time, the user's behavior model may be updated”). 
With respect to claims 14-15, Chandana discloses generating support communication (refer to discussion in claim 1 above). Chandana does not disclose generating a corresponding field in the first support communication (claim 14) or generating one or more parameters of the first support communication (claim 15). The Official Notice is taken that, generating a corresponding field in the support communication or generating one or more parameters of the support communication, would have been known. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chandana by generating a corresponding field or generating one or more parameters of the first support communication as claimed for different intended uses.

Alerts or Reports”; col 8, lines 17-20, “The threat detection system 80 may then generate alerts or reports of the detected threats or anomalies”). 

With respect to claim 17, Chandana discloses transmitting the first support communication to the first affected user profile comprises (Fig. 1, “Alerts or Reports”; col 8, lines 17-20, “The threat detection system 80 may then generate alerts or reports of the detected threats or anomalies”). Chandana does not disclose transmitting the first support communication to the desired communication account. The Official Notice is taken that transmitting the first support communication to the desired communication account, would have been known. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chandana by transmitting the first support communication to the desired communication account to provide support to the most needed account first.

Allowable Subject Matter
Claims 2-6,10-11,19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claims 2,19, the prior art of record, taken alone or in combination, fail to disclose or render obvious a method or a system wherein the service provider 

With respect to claim 5, the prior art of record, taken alone or in combination, fail to disclose or render obvious a method or a system wherein the service provider system includes one or more computing resources and detecting the anomaly condition comprises: obtaining, for each computing resource of the one or more computing resources, one or more resource operational objectives; determining that a first computing resource of the one or more computing resources fails to meet at least one first resource operational objective of the one or more resource operational objectives 

With respect to claim 5, the prior art of record, taken alone or in combination, fail to disclose or render obvious a method or a system wherein determining the one or more affected user intentions for a first affected user profile of the one or more affected user profiles further comprises: for each first user activity data item of the one or more first user activity data items associated with the first affected user profile, determining one or more item properties; generating one or more item clusters of the one or more first user activity data items based on the one or more item properties associated with each first user activity data item of the one or more first user activity data items; for each item cluster of the one or more item clusters, generating a candidate user intention for the item cluster and a reliability score for the item cluster; selecting, from each candidate user intention associated with an item cluster of the one or more item clusters, a first number of candidate user intentions having the highest reliability score; and determining the one or more affected user intentions for the first affected user profile based on the first number of candidate user intentions, which structurally and 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU T NGUYEN whose telephone number is (571)272-2424.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571) 272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/TU T NGUYEN/Primary Examiner, Art Unit 2453                                                                                                                                                                                             02/11/2021